 

Case 1:18-cv-10159-KPF Document 39 Filed 03/19/19 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
X

EMMA OCASIO, ROBERT WHITE, SUZANNE Case No: 18-CV-10159-KPF
GUTHRIDGE, DUANNY ESCALANTE,
SERAFIN COLON,

 

NOTICE OF APPEARANCE
Plaintiffs,

-against-

1555 GRAND CONCOURSE LLC and LIDIA
MANAGEMENT CORP.,

Defendants.

 

1555 GRAND CONCOURSE LLC and LIDIA
MANAGEMENT, INC.

Third-Party Plaintiffs,
-against-

UNIQUE PEOPLE SERVICES, INC. and
COMUNILIFE, INC.

Third-Party Defendants.
X

 

PLEASE TAKE NOTICE, that MOLOD SPITZ & DESANTIS, P.C., hereby appears in
the above-entitled action for the third party defendant, UNIQUE PEOPLE SERVICES INC.
and demands that copies of pleadings and all papers and documents previously served and served
from this date forward, be served upon the undersigned at the office and post office address

stated below.

Dated: New York, New York
March 19, 2019

MoLoD SPITZ & DESANTIS, P.C.

 

 

Case 1:18-cv-10159-KPF Document 39 Filed 03/19/19 Page 2 of 2

MOLOD SPITZ & DeSANTIS, P.C.
Attorney(s) for Defendants

UNIQUE PEOPLE SERVICES INC
1430 Broadway, 21“F100r

New York, NY 10018

Tel: (212) 869-3200

Fax: (212) 869-4242

Our File: NIAG 489

By: aac€ 593/2

ALICE SPITZ, ESQ.

TO:

Eugene Chen

BRONX LEGAL SERVICES
Attorneys for Plaintiff

369 East 148th Street, 2nd Floor
Bronx, NY 10455

Loretta Mae Gastwirth

MELTZER, LIPPE, GOLDSTEIN & BREISTONE, LLP

Attorneys for Defendant/ Third-Party Plaintiffs

1555 GRAND CONCOURSE, LLC and LIDIA MANAGEMENT CORP.
190 Willis Avenue

Mineola, New York 11501

MoLoD SPITZ & DESANTIS, P.C.

 

